Citation Nr: 0323432	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  99-19 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of 
veteran's death. 

2.  Entitlement to Dependants' Educational Assistance (DEA) 
allowance under 38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1974.  He died in October 1998.  The appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision by the Jackson, Mississippi, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the appellant's claim for service connection for the 
veteran's cause of death.  A hearing was to be held in 
January 2000 at the Jackson, Mississippi, RO.  The appellant 
failed to report to her rescheduled hearing.  

In an October 2000 decision, the Board denied service 
connection for the cause of the veteran's death and denied 
entitlement to DEA benefits.  The appellant appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order dated in May 2001, the Court vacated the Board's 
October 2000 decision and remanded the matter for 
readjudication consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5013A, 5106, 5107, 5126 (West Supp. 2001).

In a July 2002 decision, the Board again denied service 
connection for the cause of the veteran's death and denied 
entitlement to DEA benefits.  The appellant again appealed to 
Court.  In an Order dated in January 2003, the Court vacated 
the Board's July 2002 decision and remanded the matter for 
readjudication consistent with the VCAA.

REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.    

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 66 Fed. Reg. 45620-32 (August 29, 
2001) (codified at 38 C.F.R. § 3.159 
(2002)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO should then readjudicate the 
appellant's claims for entitlement to 
service connection for the cause of the 
veteran's death and entitlement to DEA 
benefits in light of the evidence received 
since the September 1999 Statement of the 
Case (SOC).  If the claims remain denied, 
the RO should issue a SSOC to the 
appellant and her representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  
The SSOC must contain notice of all 
relevant actions taken and evidence 
received since September 1999.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


